Citation Nr: 1506554	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  08-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied a claim for service connection for bipolar disorder.  

In May 2010, the Veteran testified during a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

This issue was previously before the Board in June 2010 and in October 2011.  In June 2010, the Board remanded the issue in order to obtain the Veteran's personnel records and an examination and opinion.  VA obtained the records and afforded the Veteran an examination in November 2010, supplementing the record later with an addendum opinion in June 2011.  The Board subsequently remanded the issue again in October 2011 to obtain another addendum opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At a September 2013 VA examination, the examiner opined that it was less likely that the Veteran's bipolar disorder was linked to his military service because he was diagnosed with bipolar disorder in 1998-1999.  The examiner further cited that there was no evidence in the Veteran's service treatment records to indicate that bipolar disorder was linked to or had onset during service.  However, he did not specifically discuss the Veteran's statements about mood cycles beginning in service and his reports of having disciplinary problems as a result thereof as requested in the prior remand.  Accordingly, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Accordingly, the case is REMANDED for the following action:

1.  Arrange for the same examiner who conducted the September 2013 examination, if possible, to review the claims folder and provide an addendum opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should state on the examination report that review of the claims folder/electronic record was accomplished. 

a.	Is there a 50 percent probability or greater that the Veteran's bipolar disorder had its onset in or is otherwise related to his military service.  The examiner must specifically discuss the Veteran's statements about mood cycles beginning in service and his reports of having disciplinary problems as a result thereof, 

and/or

b.	(1) Is there clear evidence that bipolar disorder pre-existed service (note the specific evidence relied upon) and if yes, 
(2) Is there clear evidence that bipolar disorder was not aggravated by service (again noting the specific evidence relied upon)

The reviewer must provide supporting rationale for the opinions rendered, cite to the relevant evidence of record, and reconcile any contradictory evidence of record.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  If the reviewer finds that interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder. 

2.  After the development requested above has been completed to the extent possible, and after undertaking any additional development deemed necessary, readjudicate the issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

